Citation Nr: 1312716	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 5, 2008, for the award of service connection for nonischemic cardiomyopathy.

REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for nonischemic cardiomyopathy as secondary to service-connected hypertension, and assigned a 60 percent disability rating, effective February 5, 2008.  

In his July 2010 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, in October 2011, he indicated that he wished to withdraw his hearing request.  Therefore, his request for a hearing before a Board VLJ is withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in June 2011.  A transcript of that hearing is of record.

The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ have been raised by the record and recognized by the RO, but appear to have not yet been adjudicated.  See June 2011 claim and October 2012 RO letter.  As such, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The date of entitlement for service connection for nonischemic cardiomyopathy as secondary to service-connected hypertension arose February 5, 2008, the effective date for the award of service connection for hypertension.

2.  Although the prior March 2005 rating decision which initially considered and denied entitlement to service connection for cardiomyopathy is rendered non-final, an effective date for the award of service connection for nonischemic cardiomyopathy as a secondary disability may not precede the effective date of the underlying hypertension disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to February 5, 2008, for the award of service connection for nonischemic cardiomyopathy, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.310, 3.400, (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Significantly, however, the Veteran's current claim is based on his disagreement with the effective date assigned following the grant of service connection for nonischemic cardiomyopathy as secondary to service-connected hypertension.  In this regard, the Board notes that once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the Veteran did receive adequate VCAA notice as to the underlying service connection claim prior to the award of service connection.


II.  Earlier Effective Date

The Veteran seeks an earlier effective date for the award of service connection for nonischemic cardiomyopathy.  As this disability was granted as secondary to this service-connected hypertension, he has specifically contended that the effective date should extend back to August 1996, the date he was diagnosed with hypertension.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(2012).  If a claim for disability compensation, i.e., service connection, is received within one year after separation, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2012).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012).

The United States Court of Appeals for Veterans Claims (Court) discussed the case law and regulations regarding the scope of a veteran's claim in Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated:

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, even if a claimant attempts to identify his diagnosis in his claim for benefits, his claim is not limited necessarily to benefits for that diagnosis.  See Clemons, 23 Vet. App. at 5 ("[A] self-represented layperson ... ha[s] neither the legal or medical knowledge to narrow the universe of his claim... [He does] not file a claim to receive benefits only for a particular diagnosis, but for the affliction his ... condition, whatever that is, causes him.").  Also, even if a claimant believes that his condition is related to service in a particular way, his claim is not limited solely to one theory of service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 16 (2006) (a claim "includes all theories under which service connection may be granted").

Of course, the Secretary is not required to raise and investigate "all possible" theories of service connection for a claim.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (noting that the duty to assist is triggered when "some evidence ... 'indicates' that the disability 'may be associated' with ... service" (quoting 38 U.S.C. § 5103A(d)(2)(B))), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.").  But, upon the filing of a claim for benefits, the Secretary generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder  v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson, 21 Vet. App. at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5. 

. . .

It is important to note that we do not hold that a claim for benefits reasonably encompasses a claim for unclaimed disabilities that are not a cause of the condition for which benefits are sought, or for unclaimed disability that arise as a result of the condition for which benefits are sought.  See Brokowski, 23 Vet. App. at 86-87 (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records "provided no information that ... the nature of his disability involved peripheral neuropathy"); cf. Ellington [v. Peake], 541 F.3d [1364, 1369 (Fed. Cir. 2008)] (finding that, where a claimant originally filed a claim for benefits for leukemia and later developed diabetes and hypertension as a result, the effective date for benefits for diabetes and hypertension need not be identical to the effective date for benefits for leukemia).

Delisio v. Shinseki, 25 Vet. App. 45, 53 and 55 (2011).
The proper effective date for petitions to reopen a claim based on the receipt of new and material evidence, other than service department records, received after a final denial is the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2012).  In this scenario, the petition to reopen is treated as an original claim for the purposes of establishing an effective date.  If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without first requiring the submission of new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2012).  In such a case, the initial or prior decision is not final and binding.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring de novo review or reconsideration of the claim, rather than as a petition to reopen the claim).  
Additionally, when evidence, other than service department records, is received within the one year appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. §§ 3.400(q)(1), 20.302(a), 20.1103 (2012).

Here, the Veteran filed an original claim for entitlement to service connection for heart problems in August 2005.  That claim was denied in a rating decision dated March 1, 2005.  He was notified of that decision and of his appellate rights by letter dated March 5, 2005.  While the Veteran did not appeal that determination, he did submit new and material medical evidence that was received on March 1, 2006, still within the one year appeal period following the March 2005 rating decision.  This evidence included a clinical consultation report from the University of Colorado Hospital dated in April 2005, which described his history of hypertensive cardiomyopathy apparently beginning in 1999.  The clinical report additionally indicated that he was scheduled to have a new echocardiogram and stress test completed and that an improved ejection fraction was anticipated. 

Accordingly, while the Veteran did not file a timely appeal to the March 2005 rating decision, the Board finds that the evidence submitted in March 2006 constituted new and material evidence that was received within the appeal period following the March 2005 rating decision, precluding that rating decision from becoming final as to that issue.  38 C.F.R. § 3.156(b) (2012).  As such, the Board need not address any issue whether there was a clear and unmistakable error (CUE) in that prior March 2005 rating decision, as that decision has been rendered non- final.  See 38 C.F.R. § 3.105(a) (2012).

Unfortunately, however, regardless of any finding that the Veteran's claim may still have been pending since his original date of claim for a heart condition, service connection may not be awarded effective any date prior to the date that entitlement arose.  See 38 C.F.R. §§ 3.400(b) (q)(1) (2012); see generally Ellington v. Nicholson, 22 Vet. App. 141 ( 2007) (effective date for secondary service connection is governed by 3.400, not 3.310).  In this case, the January 2010 rating decision specifically granted service connection for nonishemic cardiomyopathy on a secondary basis to hypertension.  Service connection for hypertension was granted in the same rating decision, and the effective date for the award of service connection for hypertension was February 5, 2008.  

The Veteran has not contested the effective date for the award of service connection for hypertension, and thus the date of entitlement for service connection for hypertension must remain as February 5, 2008.  Thus, where service connection for nonischemic cardiomyopathy was granted as secondary to hypertension, entitlement cannot be found to have arisen prior to the effective date of the award of service connection for hypertension, the primary disability.  

The Veteran has similarly not contended that service connection for nonischemic cardiomyopathy should have been awarded on a direct basis instead of as secondary to his service-connected hypertension, but rather the Veteran has supported this secondary finding by contending in his June 2011 DRO hearing that the effective date for nonischemic cardiomyopathy should extend back to the date of diagnosis of hypertension, as the disability was granted as secondary to his hypertension.  

Therefore, although the Veteran's original claim for service connection for heart problems may have remained pending since the date of his original claim for the disability in August 2004, entitlement arose as secondary to his service-connected hypertension, and therefore cannot be found to have arisen prior to the effective date of that award.  Thus, there simply is no regulatory or statutory basis to grant the Veteran an effective date earlier than February 5, 2008, for service connection for nonischemic cardiomyopathy as secondary to his service-connected hypertension.

Based on the foregoing, the Board is without recourse to find that the Veteran is entitled to an effective date prior to February 5, 2008 for the award of service connection for nonischemic cardiomyopathy, and therefore, the claim must be denied.  








(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to an effective date prior to February 5, 2008, for the award of service connection for nonischemic cardiomyopathy is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


